DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendments filed on 11/24/2020 and 3/11/2021.
3.	In the amendment of 11/24/2020, applicant has made changes to the abstract, the drawings, the specification and the claims.
a) Regarding to the abstract and specification, applicant has amended the abstract and made changes to the specification in pages 4, 44-46 and paragraphs [0013]-[0015], [0018], [0066] and [0080];
b) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 1; and
c) Regarding to the claims, applicant has amended claims 1-11. There is not any claim being added into or canceled from the application. The pending claims are claims 1-11.
4.	A review of the amendment filed by applicant on 11/24/2020 has resulted that the amendments to the abstract and specification do not comply with the requirements of 37 CFR 1.124 and thus a Notice of Non-Compliant was mailed to applicant on 2/23/2021.
5.	In response to the mentioned Notice, applicant has submitted another amendment on 3/11/2021 in which applicant has amended the abstract and the specification. There is not any amendment being made to the drawings and the claims.

a) The amendments to the drawings, the claims and applicant’s arguments as provided in the amendment of 12/24/2020 have been entered. The amendments to the abstract and the specification as provided in the amendment of 12/24/2020 have NOT been entered; and
b) The amendments to the abstract, the specification and applicant’s arguments provided in the amendment of 3/11/2021 have been entered.
Response to Arguments
7.	The amendments to the abstract and the specification as filed in the amendment of 3/11/2021, the amendments to the drawings and the claims as filed in the amendment of 12/21/2020, and applicant's arguments provided in both mentioned amendments have been fully considered and yielded the following conclusions.
a) Regarding to the objections to the abstract, the specification and the drawings as set forth in the office action of 7/27/2020, the amendments to the abstract and the specification as provided in the amendment of 3/11/2021, the amendments to the drawings as provided in the amendment of 12/24/2020, and applicant’s arguments provided in the amendment of 12/24/2020, page 12 and in amendment of 3/11/2021, page 7 have been fully considered and are persuasive, thus the objections to the abstract, the drawings, and the specifications are now withdrawn.
b) Regarding to the claim interpretation under 35 CFR 112(f), the amendments to the claims and applicant’s arguments as provided in the amendment of 12/24/2020, page 12, have 
c) Regarding to the objection to claim 10 as set forth in the office action of 7/27/2020, the amendments to the claim and applicant’s arguments as provided in the amendment of 12/24/2020, page 12, have been fully considered and are persuasive, thus the objection to the claim is now withdrawn.
However, the amendments to the claims raise new objections to the claims as provided in the present office action.     
d) Regarding to the rejections of claims 1-11 under 35 USC 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 7/27/2020, the amendments to the claims and applicant’s arguments as provided in the amendment of 12/24/2020, page 12, have been fully considered and are sufficient to overcome the rejections of claims 1-11 under 35 USC 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 7/27/2020.
However, the amendments to the claims raise new problems of 35 USC 112 as provided in the present office action.
Drawings
8.	The replacement sheet contained corrected figure 1 was received on 12/24/2020. As a result of the changes to the drawings, the application now contains a total of seven sheets of figures 1-7 which includes six sheets of figures 2-7 as filed on 9/21/18 and one replacement sheet contained figure 1 as filed on 12/24/2020. The mentioned seven sheets of figures 1-7 are now approved by the examiner.
Specification
9.         The lengthy specification which was amended by the amendment of 3/11/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
10.       Claims 1-9 and 11 are objected for the following reasons. Appropriate correction/explanation is required.
a) In claim 1: the phrase thereof “a camera that … and circuitry configured to:” (lines 2-5) has a grammatical error. It is noted that while the mentioned phrase contains an article, i.e., “a”, in front of an element, such as “a camera”, “a support”; however, it is unclear why the circuitry does not have an article “a’ in front of it. Should “and circuitry” (lines 4-5) be changed to --and a circuitry--?
Further, the phrase thereof “existence or nonexistence image movement” (lines 8-9) has a grammatical error. Should the mentioned phrase be changed to --existence or nonexistence of image movement--? See claim 10 on lines 6-7. 
b) Claim 11 is objected and is suggested to corrections as provided in element a) above.
c) The remaining claims are dependent upon the objected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provide support for the features thereof “the circuitry is configured to cut out … is occurring” as recited in the claim on lines 2-6 and the features thereof “circuitry configured to: … is occurring, otherwise sending the imaged video data to be displayed on the display” as recited in its base claim 1 on lines 5-17.
Applicant is respectfully invited to review the specification in paragraphs [0095]-[0132] and figs. 3-7 in which the specification discloses two embodiments of the device and the process/method for compensating image movement(s). 
In the first embodiment as described in paragraphs [0095]-[103] and shown in figs. 3 and 5, when the visual field moving instruction is “Existence”, see fig. 5, step S105, then the 
In the second embodiment as described in paragraphs [0106]-[0132] and shown in figs. 6-7 when the visual field moving instruction is “Existence”, see fig. 7, step S205, then the video data to display is a video data which is created on basis of imaged video data acquired by imaging section in step S207, see paragraphs [0099] and [0103]. When the visual field moving instruction is “Nonexistence”, see fig. 7, step S205, then a position of an optical system is moved in steps S211 and S213, and then the video data to display is a video data which is created on basis of imaged video data acquired by imaging section in step S207, paragraphs [0127]-[0131].
Since the features recited in base claim 1 on lines 5-17 is directed to the second embodiment then there is not any step of cutting out a predetermined region of an image as recited in claim 6. Thus, the claim is rejected because it is not supported by the disclosure, as originally filed.
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for the following reasons.

The claim is rejected because it is unclear about the structural relationship(s) between the camera and the display. In particular, while the claim recites a camera for acquiring imaged video data, see the claim on line 2; however, the claim also recites that display video data and imaged video data to be displayed on the display, see the claim on lines 11-17. Since there is not any feature/limitation related to a structural relationship between the camera nd the display so it is unclear whether the display is an optical element/component which is different from the camera or not.
b) Each of claims 10 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for the similar reason as set forth in element a) above.
c) The remaining claims are dependent upon the objected base claim and thus inherit the deficiencies thereof.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872